Exhibit 10.5

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into effective as of
November 5, 2019, by and between Andrew H. Everett II (the “Executive”) and
SEACOR Marine Holdings Inc. (the “Company”).

RECITALS

WHEREAS, the Executive is currently employed by the Company; and

WHEREAS, the Company desires to continue to employ the Executive, and the
Executive desires to continue to be employed by the Company, on the terms set
forth in this Agreement.

AGREEMENTS

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

1.Employment Term.  Subject to the terms and conditions set forth herein, this
Agreement shall be effective as of the date of this Agreement (the “Effective
Date”).  The Executive’s employment with the Company shall continue until
terminated in accordance with the provisions set forth below.  The period of the
Executive’s employment with the Company pursuant to this Agreement is referred
to herein as the “Employment Term.”  

2.Employment Duties.  

(a)The Executive shall serve as Senior Vice President, General Counsel and
Corporate Secretary of the Company and shall perform such duties and
responsibilities for the Company as are customarily associated with such
position or as may be assigned to the Executive, from time to time, by the Board
of Directors of the Company (the “Board”).  The Executive shall report to the
Chief Executive Officer of the Company. In addition to serving as the Senior
Vice President, General Counsel and Corporate Secretary of the Company, the
Executive agrees to serve, if elected or appointed thereto, in one or more
offices or as a member of the board of directors or board of managers of the
Company or any member of the Company Group.

(b)The Executive will devote the Executive’s best efforts, full attention and
energies during normal working time to the business(es) of the Company Group and
the performance of any of the Executive’s duties as set forth herein, and will
not engage in any other business, profession or occupation for compensation or
otherwise which would conflict or interfere with the rendition of such services
either directly or indirectly, without the prior written consent of the Board.

3.Compensation.

(a)Base Salary.  During the Executive’s employment hereunder, the Company shall
pay the Executive a base salary at the annual rate of $275,000 (as in effect
from time to time, the

1DEPTS.00106

--------------------------------------------------------------------------------

“Base Salary”), payable in regular installments in accordance with the Company’s
regular payroll practices as in effect from time to time, but in no event less
frequently than monthly.  The Board will consider increases in the Executive’s
Base Salary from time to time.

(b)Annual Bonus.  With respect to each full calendar year of employment
hereunder beginning in calendar year 2019, the Executive will be eligible to
earn an annual cash bonus (the “Annual Bonus”) with a target Annual Bonus
opportunity equal to 100% of the Executive’s Base Salary (the “Target Annual
Bonus”), subject to the terms, conditions and performance objectives established
by the Board; provided, however, that the Board may award the Executive
additional cash incentives from time to time as it deems appropriate, in its
sole discretion. The Board will consider increases or decreases, as appropriate,
to the Executive’s Target Annual Bonus in a manner consistent with the
consideration given to other similarly-situated executives of the Company.

(c)Benefits.  The Executive shall be entitled during the Employment Term to
participate in such employee benefit plans and programs that are maintained from
time to time for senior executives of the Company, subject to the terms of such
plans and programs.  The Executive will be eligible to participate in the
Company’s vacation, holiday, sick, personal and other leave policies as are
provided to executive officers of the Company generally.

(d)Expense Reimbursement.  The Executive shall be entitled to reimbursement for
reasonable and ordinary out of pocket documented business expenses which the
Executive incurs in connection with performing the Executive’s duties under this
Agreement, including travel, lodging and meal expenses, in accordance with the
Company’s travel and expense reimbursement policies applicable to other
executive officers of the Company as in effect from time to time, and in
accordance with Section 14 of this Agreement.

4.Termination.  

(a)Termination by the Company for Cause or Resignation by the Executive Without
Good Reason.  If the Executive’s employment is terminated by the Company for
Cause or the Executive resigns without Good Reason, the Executive will not be
eligible to receive Base Salary, or to participate in any Company benefit plans,
with respect to future periods after the date of such termination or
resignation, except for the right to receive (i) accrued but unpaid Base Salary
through the date of termination of employment, to be paid in accordance with the
Company’s normal payroll practice; (ii) any accrued unused vacation time, to be
paid in accordance with the Company’s normal payroll practice; and (iii) any
unreimbursed business expenses incurred by the Executive prior to the date of
termination, to be paid in accordance with the Company’s applicable expense
reimbursement policy (together, the “Accrued Compensation and Benefits”).  

(b)Termination by the Company without Cause or Resignation by the Executive for
Good Reason.  If, during the Employment Term, the Executive’s employment is
terminated by the Company without Cause (with 30 days’ written notice by the
Company) or the Executive terminates employment for Good Reason (in each case
other than due to the Executive’s death or Disability), the Executive will be
entitled to receive from the Company, in full satisfaction of the

2

--------------------------------------------------------------------------------

Executive’s rights and any benefits the Executive is entitled to under this
Agreement, the following benefits, subject to Section 4(f) and the other terms
of this Agreement:

(i)The Accrued Compensation and Benefits;

(ii)A lump sum amount equal to one and one half (1.5) times the sum of the
Executive’s Base Salary in effect as of the date of his termination of
employment, to be paid in accordance with, and subject to, Section 4(f);

(iii)A lump sum amount equal to the average annual cash incentive bonus paid to
the Executive in respect of the last three (3) calendar years prior to the year
in which the Executive’s termination of employment occurred (based solely on
amounts paid in respect of 2019 and beyond), to be paid in accordance with, and
subject to, Section 4(f);

(iv)  a pro-rated Annual Bonus for the year in which the termination of
employment occurred (based on the actual achievement of any applicable
performance criteria), and pro-rated based on the number of days the Executive
was employed by the Company during the calendar year in which his termination of
employment occurs (the “Pro-Rated Annual Bonus”), payable as and when annual
bonuses are paid to similarly situated executives of the Company, but in no
event later than March 15th of the year following the year in which such Annual
Bonus was earned;

(v)A lump sum cash payment equal to the product of (A) 18 multiplied by (B) an
amount based on the employer portion of the monthly cost of maintaining health
benefits for Executive (and the Executive’s spouse and eligible dependents) or,
to the extent the Executive does not participate in such health benefits, other
similarly situated executives of the Company (as reasonably determined by the
Company), in each case as of the date of termination of employment under a group
health plan of the Company for purposes of the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), to be paid in accordance with,
and subject to, Section 4(f); and

(vi)Subject to Section 4(f), each outstanding stock option to purchase shares of
the Company’s common stock shall be treated as follows:  (i) each Priced Stock
Option that has not previously become vested (and with respect to which the
Executive would not otherwise be entitled to vesting acceleration) shall become
vested as of the Severance Payment Date, and (ii) each Unpriced Stock Option
shall be priced with a per share exercise price equal to the closing price of a
share of common stock of the Company on the NYSE on the Severance Payment Date,
and shall be vested as of the Severance Payment Date (each Priced Stock Option
that vests pursuant to the foregoing sentence and each Unpriced Stock Option,
collectively, the “Accelerated Stock Options”). All Accelerated Stock Options
shall remain exercisable until the expiration date of the full original term of
such Accelerated Stock Option.  Except to the extent modified hereby, the
Accelerated Stock Options shall continue to be subject to the terms and
conditions of the equity plan and award agreements applicable to each such
Accelerated Stock Option.

3

--------------------------------------------------------------------------------

All other equity-based compensation awards held by the Executive as of the date
of the Executive’s termination of employment shall be treated in accordance with
the terms of the applicable award agreement.

(c)Termination by the Company without Cause or Resignation by Executive for Good
Reason during the Change in Control Period.  If, during the Change in Control
Period (A) Executive’s employment is terminated during the Employment Term by
the Company without Cause, or (B) the Executive terminates his employment during
the Employment Term for Good Reason (in each case other than due to the
Executive’s death or Disability), then the Executive will be entitled to receive
from the Company, in full satisfaction of the Executive’s rights and any
benefits the Executive is entitled to under this Agreement, the following
benefits, subject to Section 4(f) and the other terms of this Agreement and in
lieu of any amounts otherwise payable in accordance with Section 4(b):

(i)The Accrued Compensation and Benefits;

(ii)A lump sum amount equal to one and one half (1.5) times the sum of
Executive’s Base Salary in effect as of the date of his termination of
employment, to be paid in accordance with, and subject to, Section 4(f);

(iii)A lump sum amount equal to the greater of (x) the average annual cash
incentive bonus paid to the Executive in respect of the last three (3) calendar
years prior to the year in which the Executive’s termination of employment
occurred (based solely on amounts paid in respect of 2019 and beyond), and (y)
Executive’s Target Annual Bonus in effect during the year of termination of
employment, to be paid in accordance with, and subject to, Section 4(f);

(iv)  Any Pro-Rated Annual Bonus, payable as and when annual bonuses are paid to
similarly situated executives of the Company, but in no event later than March
15th of the year following the year in which such Annual Bonus was earned;

(v)A lump sum cash payment equal to the product of (A) 18 multiplied by (B) an
amount based on the employer portion of the monthly cost of maintaining health
benefits for Executive (and Executive’s spouse and eligible dependents) or, to
the extent the Executive does not participate in such health benefits, other
similarly situated executives of the Company (as reasonably determined by the
Company), in each case as of the date of termination of employment under a group
health plan of the Company for purposes of COBRA, to be paid in accordance with,
and subject to, Section 4(f); and

(vi)The benefits described in Section 4(b)(vi) of this Agreement.

(d)Severance Election.  If during the Employment Term the Executive’s employment
terminates as a result of Disability or if the Executive resigns without Good
Reason, then the restrictions set forth in Section 5(b) of this Agreement shall
only apply to the Executive to the extent the Company elects to pay the
Executive the following payments and benefits (a “Severance Election”):

4

--------------------------------------------------------------------------------

(i)A lump sum amount equal to one times the Executive’s Base Salary, to be paid
in accordance with, and subject to, Section 4(f); and

(i)A lump sum cash payment equal to the product of (A) 6 multiplied by (B) an
amount based on the employer portion of the monthly cost of maintaining health
benefits for Executive (and Executive’s spouse and eligible dependents) or, to
the extent the Executive does not participate in such health benefits, other
similarly situated executives of the Company (as reasonably determined by the
Company), in each case as of the date of termination of employment under a group
health plan of the Company for purposes of COBRA, to be paid in accordance with,
and subject to, Section 4(f).

The Company will advise the Executive in writing within five (5) business days
following the Executive’s termination of employment as to whether the Company
desires to make a Severance Election.

(e)Termination by Disability or Death.  If the Executive dies or becomes
Disabled during the Employment Term, the Executive’s employment will terminate
and the Executive (or, in the case of death, the Executive’s beneficiary), will
be entitled to receive from the Company the Accrued Compensation and Benefits
(and, solely to the extent a Severance Election has been made by the Company,
the amounts set forth in Section 4(d) in accordance therewith).

(f)Payment Timing & Release Requirement.  Any obligation of the Company to make
any payment pursuant to Section 4(b), 4(c) or 4(d) (other than the payment of
Accrued Compensation and Benefits) is conditioned upon the Executive first
executing and delivering to the Company an effective release of claims in favor
of the Company and each other member of the Company Group on a form acceptable
to the Company, (the “Release”), within 59 days following the date of
termination of employment, with all periods for revocation therein having
expired.  Subject to the Executive’s compliance with the preceding sentence, all
amounts payable, or other benefits set forth in this Section 4 (other than the
payment of Accrued Compensation and Benefits and any Pro-Rated Bonus) will be
paid or provided on the 60th day following the date of termination of employment
(or, if such 60th day is a weekend or holiday, the next business day) (the
“Severance Payment Date”), subject to any delay that may be required by Section
14(b).

(g)Forfeiture.  Notwithstanding the foregoing, any right of the Executive to
receive termination payments and benefits hereunder will be forfeited or, to the
extent already paid, subject to recoupment in a manner determined by the Board,
if Executive breaches any of his obligations under this Agreement, including
those set forth in Section 5.

5.Restrictive Covenants.  In consideration of his rights and benefits under this
Agreement, the Executive agrees as follows:

(a)Confidentiality.  The Executive specifically acknowledges and agrees that he
will not divulge, furnish or make accessible to anyone, Company Information at
any time (whether during or following the Employment Term), except with the
consent of or pursuant to the Company’s instructions or pursuant to mandatory
court order, subpoena or other legal process.  “Company Information” shall
include, without limitation, all of the Company Group’s trade

5

--------------------------------------------------------------------------------

secrets (that is, any information that derives independent economic value from
not being generally known or readily ascertainable by the public, whether or not
written or stored in any medium); the identity, preferences and selling and
purchasing tendencies of actual Company Group suppliers and customers and their
respective decision-makers; the Company’s marketing plans, information and/or
strategies for the development and growth of the Company Group’s products, its
business and/or its customer base; the terms of the Company Group’s deals and
dealings with its customers and suppliers; information regarding Company Group
employees, including but not limited to their skills, training, contacts,
prospects and abilities; the Company Group’s training techniques and programs;
the Company Group’s costs, prices, technical data, inventory position and data
processing and management information systems, programs, and practices; the
Company Group’s personnel policies and procedures and any other information
regarding human resources at the Company Group that the Executive obtained in
the course of his employment or consulting service with the Company.  The
following shall not constitute Company Information for purposes of this
Agreement:  (i) information that was known by Executive before his employment
with the Company; (ii) information that is or becomes generally available to the
public other than as a result of a disclosure directly or indirectly by
Executive; (iii) information that is independently developed by the Executive
without reference to Company Information; or (iv) information that is or becomes
available to the Executive on a non-confidential basis from a source other than
the Company, provided that such source has represented to the Executive that it
is not bound by any obligation of confidentiality in relation thereto.

(b)Noncompetition. Subject to Section 4(d), the Executive shall not during the
Executive’s employment with the Company and during the six (6) month period
immediately following the termination of Executive’s employment with the Company
for any reason, either directly or indirectly, perform any services to (whether
as an employee, director, officer, consultant, independent contractor or
advisor) or own or acquire any interest in, any other company, entity or person
in the same field of commercial activities as any member of the Company Group
who operates in the United States.  Nothing in this Section 5(b) shall, however,
restrict the Executive from making an investment in and owning up to 5% of the
common stock of any company whose stock is listed on a national exchange,
provided that such investment does not give the Executive the right or ability
to control or influence the policy decisions of any direct competitor.

(c)Nonsolicitation.  The Executive shall not during the Executive’s employment
with the Company and during the one (1) year period immediately following the
termination of Executive’s employment with the Company for any reason, either
directly or indirectly (through another business or person) (i) solicit, induce
or attempt to solicit or induce any officer, director, employee or consultant of
any member of the Company Group to terminate their relationship with or leave
the employ of any member of the Company Group, (ii) hire or otherwise contract
the services of any person (in any capacity whether as an officer, director,
employee or consultant) who is, or at any time in the six months preceding the
date on which the Executive engages in such conduct was, an officer, director,
employee or consultant of any member of the Company Group or (iii) induce or
attempt to induce any customer, supplier, prospect, licensee or other business
relation of any member of the Company Group to cease doing business with any
member of the Company Group.  The foregoing provisions shall not apply to (y) a
general advertisement or solicitation program that is not specifically targeted
at such persons or (z) the

6

--------------------------------------------------------------------------------

solicitation of any employee after such time as such employee’s employment has
been terminated by the Company Group.

(d)Non-Disparagement. Executive agrees that he shall not make nor cause to be
made any negative, adverse or derogatory comments or communications that could
constitute disparagement of any member of the Company Group or their respective
officers or directors, or that may be considered to be derogatory or detrimental
to the good name or business reputation of any of the foregoing.  The Company
agrees that it shall not, in any statement or release published by the Company,
make any negative, adverse or derogatory comments about the Executive that could
constitute disparagement of the Executive, or that may be considered to be
derogatory or detrimental to the good name or business reputation of the
Executive.  

6.Remedies.  The parties acknowledge that the covenants contained in Section 5
are reasonable in the scope of the activities restricted, the geographic are
covered by the restrictions, and the duration of the restrictions, and that such
covenants are reasonably necessary to protect the Company’s legitimate interests
in its Confidential Information, its reputation, and in its
relationships.  Accordingly, if, in the opinion of any court of competent
jurisdiction, any such covenant is not reasonable in any respect, such court
will have the right, power and authority to sever or modify any such provision
and to enforce the remainder of the covenants as so amended.  The Executive
further acknowledges that the remedy at law available to the Company Group for
breach of any of the Executive’s obligations under Section 5 would be inadequate
and that damages flowing from such a breach may not readily be susceptible to
being measured in monetary terms.  Accordingly, in addition to any other rights
or remedies that the Company Group may have at law, in equity or under this
Agreement (including pursuant to Section 4(g)) of this Agreement, the Company
Group will be entitled to seek immediate injunctive relief and may obtain a
temporary order restraining any threatened or further breach, without the
necessity of proof of actual damage or the posting of any bond.

7.Dispute Resolution.  Any dispute or controversy arising under, out of, or in
connection with this Agreement shall, at the election and upon written demand of
the Company, be finally determined and settled by binding arbitration in the
City of New York, in accordance with the commercial arbitration rules and
procedures of JAMS, and judgment upon the award may be entered in any court
having jurisdiction thereof.  Each party shall bear its own costs, legal fees
and other expenses respecting such arbitration.  The parties agree that for any
dispute for which the Company does not make the arbitration election and demand,
the exclusive jurisdiction and venue will be in the federal or state courts
located in New York County, New York.  Notwithstanding the foregoing, no claim
or controversy for injunctive or equitable relief contemplated by or allowed
under applicable law pursuant to Section 5 will be subject to arbitration under
this Section 7.

8.Other Agreements, Entire Agreement, Etc.  No agreements or representations or
warranties, oral or otherwise, express or implied, with respect to the subject
matter hereof have been made by any party which are not expressly set forth in
this Agreement.  This Agreement contains the entire agreement of the parties
with respect to the subject matter hereof and supersedes all prior agreements
and understandings relating to the subject matter hereof.  Nothing herein will
be deemed to provide the Executive a right to remain an officer or employee of
any member of the Company Group.

7

--------------------------------------------------------------------------------

9.Withholding of Taxes.  The Company will have the right to withhold from any
amount payable hereunder any federal, state, city, local or other taxes in order
for the Company Group to satisfy any withholding tax obligation it may have
under any applicable law, regulation or ruling.

10.Notices.  Any notice required or permitted to be given under this Agreement
shall be in writing and shall be deemed to have been duly given and effective
when delivered or sent by telephone facsimile transmission, personal or
overnight couriers, or registered mail, in each case with confirmation of
receipt, addressed as follows:

If to Executive:  at the most recent address on file with the Company.

If to Company:

SEACOR Marine Holdings Inc.
12121 Wickchester Lane, Suite 500
Houston, Texas 77079
Attn.:  Chief Executive Officer

Either party may change its specified address by giving notice in writing to the
other in accordance with the foregoing method.

11.Governing Law and Choice of Forum.  This Agreement will be construed and
enforced according to the laws of the State of New York, other than the choice
of law provisions thereof.

12.Validity/Severability.  The Parties agree that (a) the provisions of this
Agreement will be severable in the event that for any reason whatsoever any of
the provisions hereof are invalid, void or otherwise unenforceable, (b) any such
invalid, void or otherwise unenforceable provisions will be replaced by other
provisions which are as similar as possible in terms to such invalid, void or
otherwise unenforceable provisions but are valid and enforceable, and (c) the
remaining provisions will remain valid and enforceable to the fullest extent
permitted by applicable law.

13.Survival.  The obligations of the Company and the Executive under this
Agreement which by their nature may require either partial or total performance
after the expiration or termination of the Employment Term or this Agreement
(including those under Section 5) will survive any termination or expiration of
this Agreement.

14.Compliance with Section 409A.  (a) The Parties intend that any amounts
payable under this Agreement comply with, or be exempt from, the provisions of
Section 409A of the Code, along with the rules, regulations and guidance
promulgated thereunder by the Department of the Treasury or the Internal Revenue
Service (collectively, “Section 409A”) so as not to subject the Executive to the
payment of the additional tax, interest or penalty which may be imposed under
Section 409A.  In furtherance thereof, to the extent that any provision of this
Agreement would result in the Executive being subject to payment of additional
tax, interest or penalty under Section 409A, the Parties agree to amend this
Agreement if permitted under Section 409A in a manner which does not impose any
additional taxes, interest or penalties on

8

--------------------------------------------------------------------------------

Executive in order to bring this Agreement into compliance with Section 409A,
without materially changing the economic value of the arrangements under this
Agreement to any Party, and thereafter the Parties will interpret its provisions
in a manner that complies with Section 409A.  Notwithstanding the foregoing, no
particular tax result for the Executive with respect to any income recognized by
the Executive in connection with this Agreement is guaranteed and no member of
the Company Group shall have any liability to the Executive for any penalties or
taxes incurred under Section 409A as a result of this Agreement.

(b)Notwithstanding any provisions of this Agreement to the contrary, if the
Executive is a “specified employee” (within the meaning of Section 409A and
determined pursuant to any policies adopted by the Company consistent with
Section 409A), at the time of the Executive’s “Separation From Service” (within
the meaning of Section 409A) and if any portion of the payments or benefits to
be received by the Executive upon Separation From Service would be considered
deferred compensation under Section 409A and cannot be paid or provided to the
Executive without the Executive incurring taxes, interest or penalties under
Section 409A, amounts that would otherwise be payable pursuant to this Agreement
and benefits that would otherwise be provided pursuant to this Agreement, in
each case, during the six-month period immediately following the Executive’s
Separation From Service will instead be paid or made available on the earlier of
(i) the first business day of the seventh month following the date of
Executive’s Separation From Service or (ii) the Executive’s death.

(c)With respect to any amount of expenses eligible for reimbursement or the
provision of any in-kind benefits under this Agreement, to the extent such
payment or benefit would be considered deferred compensation under Section 409A
or is required to be included in the Executive’s gross income for federal income
tax purposes, such expenses (including expenses associated with in-kind
benefits) will be reimbursed by the Executive no later than December 31st of the
year following the year in which the Executive incurs the related expenses.  In
no event will the reimbursements or in-kind benefits to be provided by the
Company in one taxable year affect the amount of reimbursements or in-kind
benefits to be provided in any other taxable year, nor will the Executive’s
right to reimbursement or in-kind benefits be subject to liquidation or exchange
for another benefit.

(d)Each payment under this Agreement is intended to be a “separate payment” and
not one of a series of payments for purposes of Section 409A.

(e)A termination of employment will not be deemed to have occurred for purposes
of any provision of this Agreement providing for the payment of any amounts or
benefits subject to Section 409A upon or following a termination of employment
unless such termination is also a Separation From Service, and notwithstanding
anything contained herein to the contrary, the date on which such Separation
From Service takes place will be the termination date.

15.Amendment.  No provisions of this Agreement may be modified, waived or
discharged unless such modification, waiver or discharge is agreed to in writing
signed by the Executive and the Company.

9

--------------------------------------------------------------------------------

16.Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

17.Headings; Interpretation.  The headings in this Agreement are for convenience
only and shall not be used to interpret or construe its provisions.

18.Excise Tax.(a) Notwithstanding any other provisions in this Agreement, in the
event that any payment or benefit received or to be received by the Executive
(including any payment or benefit received in connection with a change in
control of the Company or the termination of the Executive’s employment, whether
pursuant to the terms of this Agreement or any other plan, program, arrangement
or agreement) (all such payments and benefits, together, the “Total Payments”)
would be subject (in whole or part), to any excise tax imposed under Section
4999 of the Code, or any successor provision thereto (the “Excise Tax”), then,
after taking into account any reduction in the Total Payments provided by reason
of Section 280G of the Code in such other plan, program, arrangement or
agreement, the Company will reduce the Total Payments to the extent necessary so
that no portion of the Total Payments is subject to the Excise Tax (but in no
event to less than zero); provided, however, that the Total Payments will only
be reduced if (i) the net amount of such Total Payments, as so reduced (and
after subtracting the net amount of federal, state, municipal and local income
taxes on such reduced Total Payments and after taking into account the phase out
of itemized deductions and personal exemptions attributable to such reduced
Total Payments), is greater than or equal to (ii) the net amount of such Total
Payments without such reduction (but after subtracting the net amount of
federal, state, municipal and local income taxes on such Total Payments and the
amount of Excise Tax to which the Executive would be subject in respect of such
unreduced Total Payments and after taking into account the phase out of itemized
deductions and personal exemptions attributable to such unreduced Total
Payments).

(b)  In the case of a reduction in the Total Payments, the Total Payments will
be reduced in the following order:  (i) payments that are payable in cash that
are valued at full value under Treasury Regulation Section 1.280G-1, Q&A 24(a)
will be reduced (if necessary, to zero), with amounts that are payable last
reduced first; (ii) payments and benefits due in respect of any equity valued at
full value under Treasury Regulation Section 1.280G-1, Q&A 24(a), with the
highest values reduced first (as such values are determined under Treasury
Regulation Section 1.280G-1, Q&A 24) will next be reduced; (iii) payments that
are payable in cash that are valued at less than full value under Treasury
Regulation Section 1.280G-1, Q&A 24, with amounts that are payable last reduced
first, will next be reduced; (iv) payments and benefits due in respect of any
equity valued at less than full value under Treasury Regulation Section
1.280G-1, Q&A 24, with the highest values reduced first (as such values are
determined under Treasury Regulation Section 1.280G-1, Q&A 24) will next be
reduced; and (v) all other non-cash benefits not otherwise described in clauses
(ii) or (iv) will be next reduced pro-rata.  Any reductions made pursuant to
each of clauses (i)-(v) above will be made in the following manner: first, a
pro-rata reduction of cash payment and payments and benefits due in respect of
any equity not subject to Section 409A, and second, a pro-rata reduction of cash
payments and payments and benefits due in respect of any equity subject to
Section 409A as deferred compensation.

10

--------------------------------------------------------------------------------

(c)For purposes of determining whether and the extent to which the Total
Payments will be subject to the Excise Tax:  (i) no portion of the Total
Payments the receipt or enjoyment of which the Executive shall have waived at
such time and in such manner as not to constitute a “payment” within the meaning
of Section 280G(b) of the Code will be taken into account; (ii) no portion of
the Total Payments will be taken into account which, in the opinion of tax
counsel (“Tax Counsel”) reasonably acceptable to the Executive and selected by
the accounting firm which was, immediately prior to the change in control, the
Company’s independent auditor (the “Auditor”), does not constitute a “parachute
payment” within the meaning of Section 280G(b)(2) of the Code (including by
reason of Section 280G(b)(4)(A) of the Code) and, in calculating the Excise Tax,
no portion of such Total Payments will be taken into account which, in the
opinion of Tax Counsel, constitutes reasonable compensation for services
actually rendered, within the meaning of Section 280G(b)(4)(B) of the Code, in
excess of the “base amount” (as set forth in Section 280G(b)(3) of the Code)
that is allocable to such reasonable compensation; and (iii) the value of any
non-cash benefit or any deferred payment or benefit included in the Total
Payments will be determined by the Auditor in accordance with the principles of
Sections 280G(d)(3) and (4) of the Code.

(d) At the time that payments are made under this Agreement, the Company will
provide the Executive with a written statement setting forth the manner in which
such payments were calculated and the basis for such calculations, including any
opinions or other advice the Company received from Tax Counsel, the Auditor, or
other advisors or consultants (and any such opinions or advice which are in
writing will be attached to the statement).  If the Executive objects to the
Company’s calculations, the Company will pay to the Executive such portion of
the Total Payments (up to 100% thereof) as the Executive determines is necessary
to result in the proper application of this Section 18.   The fact that the
Executive’s right to payments or benefits may be reduced by reason of the
limitations contained in this Section 18 will not of itself limit or otherwise
affect any other rights of the Executive under this Agreement.

19.Protected Disclosures.  Nothing in this Agreement will preclude, prohibit or
restrict the Executive or the Company Group from (i) communicating with, any
federal, state or local administrative or regulatory agency or authority,
including, but not limited to, the Securities and Exchange Commission (the
“SEC”); (ii) participating or cooperating in any investigation conducted by any
governmental agency or authority; or (iii) if applicable, filing a charge of
discrimination with the United States Equal Employment Opportunity Commission or
any other federal state or local administrative agency or regulatory
authority.  Nothing in this Agreement, or any other agreement between the
parties, prohibits or is intended in any manner to prohibit, the Executive or
the Company Group from (A) reporting a possible violation of federal or other
applicable law or regulation to any governmental agency or entity, including,
but not limited to, the Department of Justice, the SEC, the U.S. Congress, and
any governmental agency Inspector General, or (B) making other disclosures that
are protected under whistleblower provisions of federal law or regulation.  This
Agreement does not limit the Executive’s right to receive an award (including,
without limitation, a monetary reward) for information provided to the SEC.  The
Executive does not need the prior authorization of anyone at the Company Group,
and the Company Group does not need the prior authorization of the Executive, to
make any such reports or disclosures, and neither the Executive nor the Company
Group is required to notify the other party that such party has made such
reports or disclosures.  Nothing in this Agreement or any other agreement or
policy of the Company Group is intended to interfere with or restrain the

11

--------------------------------------------------------------------------------

immunity provided under 18 U.S.C. §1833(b).  The Executive cannot be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that is made (I) (A) in confidence to federal,
state or local government officials, directly or indirectly, or to an attorney,
and (B) for the purpose of reporting or investigating a suspected violation of
law; (II) in a complaint or other document filed in a lawsuit or other
proceeding, if filed under seal; or (III) in connection with a lawsuit alleging
retaliation for reporting a suspected violation of law, if filed under seal and
does not disclose the trade secret, except pursuant to a court order.  The
foregoing provisions regarding protected disclosures are intended to comply with
all applicable laws.  If any laws are adopted, amended or repealed after the
execution of this Agreement, this Section 19 shall be deemed to be amended to
reflect the same.

20.Defined Terms.  In addition to the terms defined elsewhere herein, the
following terms will have the following meanings when used herein with initial
capital letters:

(a)“Affiliate” means, as to any Person, any other Person that directly or
indirectly controls, or is controlled by, or is under common control with, such
Person.  For this purpose, “control” (including, with its correlative meanings,
“controlled by” and “under common control with”) will mean the possession,
directly or indirectly, of the power to direct or cause the direction of
management or policies of a Person, whether through ownership of securities or
partnership or other ownership interests, by contract or otherwise.  Unless
otherwise indicated, an Affiliate refers to an Affiliate of the Company.

(b)“Cause” means:

(i)The intentional engagement in any acts or omissions constituting dishonesty,
breach of a fiduciary obligation, wrongdoing or misfeasance, in each case, in
connection with the Executive’s duties or otherwise during the course of the
Executive’s employment or service with the Company Group;

(ii)The Executive’s commission of a felony, including, but not limited to, any
felony involving fraud, embezzlement, moral turpitude or theft;

(iii)The Executive’s intentional and wrongful damaging of property, contractual
interests or business relationships of any member of the Company Group;

(iv)The intentional and wrongful disclosure of secret processes or confidential
information of the Company Group in violation of an agreement with, or policy
of, the Company Group;

(v)The Executive’s continued failure to substantially perform his duties for the
Company Group;

(vi)The Executive’s current alcohol or prescription drug abuse affecting work
performance; or

(vii)Any intentional conduct by the Executive contrary to the written policies
or practices of the Company Group.

12

--------------------------------------------------------------------------------

(c)“Change in Control” has the meaning ascribed to such term in the SEACOR
Marine Holdings Inc. 2017 Equity Incentive Plan (as in effect on the date
hereof).

(d)“Change in Control Period” means the period commencing on the date a Change
in Control occurs and ending on the second anniversary of such date.

(e)“Code” means the Internal Revenue Code of 1986, as amended.

(f)“Company Group” means the Company and its subsidiaries and Affiliates.

(g)“Disability” or “Disabled” means:

(i)The Executive’s incapacity due to physical or mental illness to substantially
perform the Executive’s duties and the essential functions of the Executive’s
position, with or without reasonable accommodation, on a full-time basis for 12
months; or

(ii)The Executive becomes eligible to receive benefits under the Company’s
applicable long-term disability plan.

(h) “Good Reason” means, without the Executive’s written consent:

(i)A material diminution in the Executive’s Base Salary;

(ii)A material diminution in the Executive’s duties and responsibilities to the
Company; or

(iii)A relocation of the Executive's principal place of employment by more than
50 miles from the Executive’s principal place of employment as of the date of
this Agreement;

provided, however, that the foregoing conditions will constitute Good Reason
only if (A) the Executive provides written notice to the Company within 90 days
following the initial existence of the condition(s) constituting Good Reason and
(2) the Company fails to cure such condition(s) within 30 days after receipt
from the Executive of such notice and (3) the Executive resigns for Good Reason
no later than 180 days after the initial existence of the facts or circumstances
constituting Good Reason; and provided further, that Good Reason will cease to
exist with respect to a condition one year following the initial existence of
such condition.

(i)“Priced Stock Option” means each stock option to purchase shares of the
Company’s common stock previously awarded to the Executive by the Company’s
Board of Directors (or a committee thereof) that (x) is outstanding as of the
date of the Executive’s termination of employment and (y) is not an Unpriced
Stock Option.

(j)“Unpriced Stock Option” means each stock option to purchase shares of the
Company’s common stock previously awarded to the Executive by the Company’s
Board of Directors (or a committee thereof) that is outstanding as of the date
of the Executive’s

13

--------------------------------------------------------------------------------

termination of employment, but for which no exercise price has been established
as of the date of the Executive’s termination of employment.

(k)“Person” means an individual, a partnership, a corporation, a limited
liability company, an association, a joint stock company, a trust, a joint
venture or an unincorporated organization.

21.Certain Costs.  Each party will pay and be fully responsible for its own
costs and expenses (including costs of professional advisors) in connection with
the negotiation, execution, interpretation and enforcement of this Agreement.

22.Acknowledgements.  The Executive acknowledges and agrees that (i) the
Executive has read this Agreement carefully and in its entirety, (ii) the
Executive understands the terms and conditions contained herein, (iii) the
Executive has had the opportunity to review this Agreement with legal counsel of
the Executive’s own choosing and has not relied on any statements made by the
Company or its legal counsel as to the meaning of any term or condition
contained herein or in deciding whether to enter into this Agreement, and (iv)
the Executive is entering into this Agreement knowingly and voluntarily.  The
Executive acknowledges and agrees that each member of the Company Group is an
intended third party beneficiary of this Agreement and, as such, will be
entitled to all of the benefits, and will be permitted to enforce its rights,
under this Agreement as if such third party were an original party hereto.  

[Remainder of Page Intentionally Left Blank]

 

 

 

 

 

 

 

 

 

 

 

 

 

14

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement is duly executed as of the date set forth
above.





By:  /s/ John Gellert


Name:  John Gellert

Title:  President and Chief Executive Officer

Executive

/s/ Andrew H. Everett II

Andrew H. Everett II

15